DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/27/2021 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see response to non-final, filed 12/27/2021, with respect to rejection of claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn in light of the newly amended claims.

 Reasons for Allowance

Claims 1, 3-4 and 9-11 are allowed.
Claims 2 and 5-8 are canceled.
The closes prior art of record is Lee (US20170094309).  However Lee does not explicitly disclose wherein the merge candidate list includes a plurality of merge candidates, wherein, in response to a ratio of a width and a height of the coding block being less than a first threshold value and a number of samples belonging to the coding block being equal to a second threshold value, a plurality of partitions belonging to the coding block share the merge candidate list and the merge candidate index is signaled, for each of the plurality of partitions, from a bitstream, and wherein the first and second threshold values are pre-defined in a decoding apparatus and are different from each other, when taken in the environment of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483